UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 May22, 2014 (Date of Report (Date of Earliest Event Reported)) SOVRAN SELF STORAGE, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 1-13820 16-1194043 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 6467 Main Street Williamsville, New York 14221 (Address of Principal Executive Offices) (716) 633-1850 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders The 2014 Annual Meeting of Shareholders of Sovran Self Storage, Inc. (the “Company”) was held on May22, 2014.Proxies were solicited pursuant to the Company’s proxy statement filed on April 8, 2014 with the Securities and Exchange Commission under Section14(a)of the Securities Exchange Act of 1934.There was no solicitation in opposition to the Company’s solicitation.As of the record date of March 21, 2014, there were 32,854,554 shares of the Company’s common stock issued and outstanding.Set forth below is a brief description of each matter voted on at the meeting and the final voting results. Proposal 1. The election of six directors of the Company to hold office until the next Annual Meeting of Shareholders and until their successors are elected and qualified. In accordance with the results below, each nominee as listed in the proxy statement was elected to serve as a director. Votes For Votes Withheld Broker Non-Votes Robert J. Attea 1,158,960 Kenneth F. Myszka 1,133,348 Anthony P. Gammie 437,387 Charles E. Lannon 1,372,723 James R. Boldt 555,138 Stephen R. Rusmisel 361,206 Proposal 2. The ratification of the appointment by the Board of Directors of Ernst& Young LLP as the independent registered public accounting firm for the Company for the fiscal year ending December 31, 2014. In accordance with the results below, the appointment of Ernst& Young LLP was ratified and approved. Votes For Votes Against Abstentions Broker Non-Votes 0 Proposal 3. Proposal to approve (on a non-binding basis) the compensation of the Company’s executive officers.In accordance with the results below, the compensation was approved (on a non-binding basis). Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sovran Self Storage, Inc. Date:May 23, 2014 By /s/ Andrew J. Gregoire Name: Andrew J. Gregoire Title: Chief Financial Officer
